Citation Nr: 0119507	
Decision Date: 07/27/01    Archive Date: 07/31/01

DOCKET NO.  00-17 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether the claimant may be recognized as the veteran's 
surviving spouse for Department of Veterans Affairs (VA) 
death benefit purposes.





INTRODUCTION

The veteran had active military service from January 1964 to 
January 1966; he died in October 1990.  The claimant is the 
veteran's former spouse.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 decision letter from 
the Nashville, Tennessee VA Regional Office (RO).  


FINDINGS OF FACT

1.  The veteran and the claimant were married in April 1967.

2.  The veteran and the claimant were divorced in May 1977.

3.  The veteran died in October 1990.


CONCLUSION OF LAW

The requirements for the claimant's recognition as the 
veteran's surviving spouse for the purpose of receiving VA 
benefits have not been met.  38 U.S.C.A. §§ 101(3), 103(a), 
(c), 1102 (West 1991 & Supp. 2000); Veterans Claims 
Assistance Act of 2000 (Nov. 9, 2000; 114 Stat. 2096), Pub. 
L. No. 106-475 (2000) (to be codified at 38 U.S.C.A. §§ 5102-
7); 38 C.F.R. §§ 3.1(j), 3.50 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, it is noted that the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) became law during the pendency of this appeal.  The RO 
has met its duty to assist the claimant in the development of 
these claims under the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  By virtue 
of the Statement of the Case issued during the pendency of 
the appeal, the claimant was given notice of the information 
necessary to substantiate the claim.  

The claimant seeks VA death benefits as the surviving spouse 
of the veteran.  
The record shows that the veteran and the claimant were 
married in April 1967. They were divorced in May 1977.  The 
veteran died in October 1990.

The claimant stated that due the veteran's mental disorder 
she had to divorce him and reside separately from him, but 
that neither she nor the veteran remarried.  The claimant 
contends that she should receive some compensation as she was 
married to him.  The claimant submitted support statements 
from friends stating that she and the veteran had to separate 
and divorce because he became violent and displayed strange 
behavior.

In order to be entitled to improved death pension benefits as 
a "surviving spouse" of a veteran, the claimant must have 
been the veteran's spouse at the time of the veteran's death 
and have lived continuously with the veteran from the date of 
their marriage to the date of the veteran's death, except 
where there was a separation due to the misconduct of, or 
procured by the veteran without the fault of the spouse.  38 
U.S.C.A. § 101(3) (West 1991); 3.50(b) (2000).  The term 
"spouse" means a person of the opposite sex whose marriage to 
the veteran meets the requirements of 38 C.F.R. § 3.1(j). 38 
C.F.R. 3.50 (2000).  The applicable laws and regulations 
clearly require that the parties be lawfully married at the 
time of a veteran's death for the appellant to be considered 
a surviving spouse.  Here, the claimant admits that she and 
the veteran were divorced, thus the claimant was not the 
veteran's spouse under the law at the time of the veteran's 
death.  Accordingly, since the claimant does not meet the 
definition of a surviving spouse under the provisions of 38 
C.F.R. § 3.50, the claim must be denied.

The validity of a divorce decree, regular on its face, will 
be questioned by the VA only when such validity is put in 
issue by a party thereto or a person whose interest in a 
claim for VA benefits would be affected thereby.  In cases 
where recognition of the decree is thus brought into 
question, where the issue is whether the veteran is single or 
married (dissolution of a subsisting marriage), there must be 
a bona fide domicile in addition to the standards of the 
granting jurisdiction respecting validity of divorce.  38 
C.F.R. § 3.206 (2000).  In the instant case, there is no 
argument as to the validity of the divorce decree.  Here, the 
claimant essentially contends that she had to divorce the 
veteran because of his misconduct, i.e. strange behavior.

The Board finds that the evidence demonstrates that the 
veteran and the claimant were divorced at the time of the 
veteran's death and did not reside together at the time of 
his death.  Accordingly, the evidence is against the 
claimants' claim for recognition as surviving spouse of the 
veteran.  Moreover, the evidence is not so evenly balanced as 
to create a reasonable doubt, and the benefit of the doubt 
doctrine is not for application.  38 U.S.C.A. § 5107(b).  
There is no legal basis on which the claimant's claim can be 
granted.  As the law and not the evidence is dispositive in 
this case, the appeal is terminated due to absence of legal 
merit.  See Sabonis v. Brown,  6 Vet. App. 426, 430 (1994).



ORDER

Entitlement to recognition of the claimant as the veteran's 
spouse for VA death benefit purposes is denied.



		
	CHERYL L. MASON
	Acting Member, Board of Veterans' Appeals



 

